Citation Nr: 1042851	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  04-44 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, 
to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Julie M. Clifford, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to June 1975.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Wichita, 
Kansas (RO).

In a February 2006 decision, the Board denied the issue of 
entitlement to service connection for diabetes mellitus, type II, 
to include as due to Agent Orange exposure.  Thereafter, the 
Veteran appealed the issue to the United States Court of Appeals 
for Veterans Claims (Court).  In December 2009, the Court issued 
a Memorandum Decision (Decision) setting aside the part of the 
Board's February 2006 decision that denied service connection for 
diabetes mellitus, and remanding this case for further 
development in compliance with the Court's Decision.

The appeal is remanded to the RO.


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated 
by the Board at any time upon the request of the Veteran or his 
representative, or on the Board's own motion when there has been 
a denial of due process.  38 C.F.R. § 20.904(a) (2010).  Here, 
the Court remanded the Board's decision on the issue of service 
connection for diabetes mellitus, finding that VA had not 
fulfilled its duty to assist by failing to consider a VA manual 
provision applicable to claims for a presumption of herbicide 
exposure and by failing to obtain all documents relevant to the 
Veteran's claim.  Accordingly, in order to prevent prejudice to 
the Veteran, that part of the February 2006 Board decision that 
denied service connection for diabetes mellitus, type II, must be 
vacated, and a new decision will be entered as if that part of 
the February 2006 decision by the Board had never been issued.




REMAND

The Veteran is seeking entitlement to service connection for 
diabetes mellitus, type II, to include as due to Agent Orange 
exposure.  The Veteran claims that he contracted diabetes by 
exposure to chemicals while serving aboard USS DULUTH.  He stated 
that his naval vessel, USS DULUTH never landed in Vietnam, but 
instead was off the coast in Vietnam waters, picking up refugees 
and survivors.  He alleges that he was exposed to Agent Orange 
while opening and discarding containers of Agent Orange off of 
the USS DULUTH.  Specifically, he contends that he and his 
shipmates were throwing equipment, helicopters, and drums of 
fluid off the naval ship to make room for refugees, and that they 
poked holes in the drums before throwing them off the ship, 
thereby exposing him to the contents.  Based upon the Court's 
Decision, the Board finds there is a further duty to assist the 
Veteran with his claim therein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).

The Court's December 2009 Decision found that there was no 
evidence that VA complied with the M21-1.  Accordingly, a remand 
is required to ensure compliance with the M21-1 by verifying 
whether the Veteran was exposed to Agent Orange when he handled 
chemicals while serving aboard USS DULUTH.  However, it is 
significant to note that in its Memorandum Decision, the Court 
cited as pertinent the VA Adjudication Procedures Manual M21-1 
(M21-1), part IV, subpart ii, Chapter 2, Section C, paragraph 10 
(o), which provides the guidelines for verifying herbicide 
exposure in locations other than the Republic of Vietnam.  
However, when a veteran alleges exposure to herbicides 
during service aboard a Navy ship that operated offshore 
waters of Vietnam, the procedures provided for in the 
M21-1, Part IV, Subpart ii, Chapter 1, Section H, 
paragraph 28 (h), Developing Claims Based on Service 
Aboard Ships Offshore the Republic of Vietnam, must be 
followed.

Further, the record reflects that the Veteran received disability 
benefits from the Social Security Administration (SSA).  However, 
there is no indication in the record that the Veteran's records 
have been requested from SSA.  When VA is on notice that there 
are SSA records, it must obtain and consider them.  See Baker v. 
West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 
67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 
(1992).  Therefore, pursuant to the Court's Decision, the Board 
must seek to obtain these records before proceeding with the 
appeal.

In addition, the Veteran argues that VA failed to request 
"command histories" with regard to his diabetes claim.  The 
U.S. Army and Joint Services Records Research Center (JSRRC) 
indicated in July 2004 that it reviewed "command histories" in 
connection with a claim unrelated to the current issue on appeal, 
but not for the exposure to Agent Orange.  The Board, in its 
February 2006 decision, directed the RO to obtain and associate 
with the claims file the command histories and the deck log book 
records in conjunction with that claim, which has not been 
accomplished to date.  Accordingly, these records must be 
obtained and reviewed before the Board proceeds with the appeal.

Finally, VA outpatient records indicate that diabetes was 
diagnosed in May 2000.  However, the treatment records relating 
to the initial diagnosis of the Veteran's diabetes are not 
included in the claims file.  The record includes no VA medical 
records predating November 2001.  VA-generated documents that 
could reasonably be expected to be part of the record are 
constructively part of the record before VA, even where they are 
not actually before the adjudicating body.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Therefore, on remand, all VA medical 
records with regard to the service connection claim for diabetes 
should be associated with the claims file.

Accordingly, the case is remanded for the following actions:

1.  The RO must ensure compliance with the 
guidelines for developing claims based on 
service aboard ships offshore the Republic of 
Vietnam as provided for in M21-1, Part IV, 
Subpart ii, Chapter 1, Section H, paragraph 
28 (h), as well as M21-1, part IV, subpart 
ii, Chapter 2, Section C, paragraph 10 (o) as 
ordered by the Court.

2.  The RO must obtain from the appropriate 
source, to 
include the JSRRC, to ascertain whether the 
Veteran's command histories and deck log book 
records, or other documentation are available 
to verify whether the Veteran was exposed to 
Agent Orange during his service aboard USS 
DULUTH from August 1974 to June 1975.  All 
attempts to locate and secure these records 
must be documented in the claims file.  If, 
after all procedurally appropriate actions to 
locate and secure the said records have been 
made and it is reasonably certain that such 
records do not exist or that further efforts 
to obtain those records would be futile, the 
RO must make a formal finding to that effect.  
The RO must also provide the Veteran and his 
representative with a proper notice that 
includes (a) the identity of the specific 
records that cannot be obtained, (b) an 
explanation as to the efforts that were made 
to obtain those records, (c) a description of 
any further action to be taken by VA with 
respect to the claim, and (d) that the 
Veteran is ultimately responsible for 
providing the evidence, as required by 38 
C.F.R. § 3.159(e).  The Veteran and his 
representative must then be given an 
opportunity to respond.

3.  The RO must request that the Veteran 
identify all VA and non-VA medical providers 
who have treated him for diabetes mellitus, 
type II, to include the VA treatment records 
relating to the initial diagnosis of diabetes 
in May 2000.  The RO must then obtain copies 
of the related medical records that are not 
already in the claims file.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure the same, the RO 
must notify the Veteran and his 
representative and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO made 
to obtain those records; (c) describe any 
further action to be taken by the RO with 
respect to the claim; and (d) that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his representative 
must then be given an opportunity to respond.  

4.  The RO must contact SSA for the purpose 
of obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the Veteran's claim for SSA disability 
benefits.  If, after making reasonable 
efforts to obtain the identified records, the 
RO is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to obtain; 
(b) briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO with 
respect to the claim; and (d) notify the 
Veteran that that he is ultimately 
responsible for providing the evidence.  The 
Veteran and his representative must then be 
given an opportunity to respond.

5.  After the above records are obtained to 
the extent available, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above, the RO 
must readjudicate the Veteran's claim on 
appeal, taking into consideration any newly 
acquired evidence submitted.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


